UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13647 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 73-1356520 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5330 East 31st Street, Tulsa, Oklahoma74135 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(918) 660-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerXAccelerated filer Non-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX The number of shares outstanding of the registrant’s Common Stock as ofAugust 2, 2011 was 29,004,753. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. FORM 10-Q CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 38 ITEM 4. CONTROLS AND PROCEDURES 39 PART II -OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 39 ITEM 1A. RISK FACTORS 40 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 40 ITEM 6. EXHIBITS 41 SIGNATURES 43 INDEX TO EXHIBITS 44 FACTORS AFFECTING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” about our expectations, plans and performance, including those under “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Outlook for 2011” and “Liquidity and Capital Resources.”These statements use such words as “may,” “will,” “expect,” “believe,” “intend,” “should,” “could,” “anticipate,” “estimate,” “forecast,” “project,” “plan” and similar expressions.These statements do not guarantee future performance and Dollar Thrifty Automotive Group, Inc. assumes no obligation to update them.Risks and uncertainties that could materially affect future results include: · the impact of persistent pricing and demand pressures on our results and our low cost structure, particularly in light of the continuing volatility in the global financial and credit markets, and concerns about global economic prospects and the speed and strength of a recovery, and whether consumerspending levels will continue to improve; · the impact of a downgrade (or the prospect of a downgrade) of credit ratings assigned to obligations of the United States, which could materially adversely affect the U.S. and global economic conditions, business activity, credit availability, borrowing costs, and consumer spending levels; · the impact of pending and future U.S. governmental action to address budget deficits through reductions in spending and similar austerity measures, which could adversely affect unemployment rates and consumer spending levels, and in turn dampen the recovery; · the impact of developments outside the United States, such as the sovereign credit issues in certain countries in the European Union, which could affect the relative volatility of global credit markets generally, and the continuing significant political unrest in certain oil-producing countries, which has caused prices for petroleum products, including gasoline, to rise and adversely affect both broader economic conditions and consumer discretionary spending patterns; 2 · the impact of pricing and other actions by competitors, particularly as they increase fleet sizes in anticipation of seasonal activity; · our ability to manage our fleet mix to match demand and meet our target for vehicle depreciation costs, particularly in light of the significant increase in the level of risk vehicles (i.e., those vehicles not acquired through a guaranteed residual value program) in our fleet and our exposure to the used vehicle market; · the cost and other terms of acquiring and disposing of automobiles and the impact of conditions in the used vehicle market on our vehicle cost, including the impact on vehicle depreciation costs in 2011 based on recent pricing volatility in the used vehicle market, and our ability to reduce our fleet capacity as and when projected by our plans; · the strength of the recovery in the U.S. automotive industry, particularly in light of our dependence on vehicle supply from U.S. automotive manufacturers, and whether the recovery is sustained; · airline travel patterns, including disruptions or reductions in air travel resulting from capacity reductions, pricing actions, severe weather conditions, industry consolidation or other events, particularly given our dependence on leisure travel; · access to reservation distribution channels, particularly as the role of the Internet increases in the marketing and sale of travel-related services; · our ability to obtain cost-effective financing as needed (including replacement of asset-backed notes and other indebtedness as it comes due)without unduly restricting our operational flexibility; · our ability to manage the consequences under our financing agreements of an event of bankruptcy with respect to Financial Guaranty Insurance Company, the monoline insurer that provides credit support for one of our asset-backed financing structures; · our ability to comply with financial covenants, including the new financial covenants included in our amended senior secured credit facilities, and the impact of those covenants on our operating and financial flexibility; · whether our preliminary expectations about our federal income tax position, after giving effect to the impact of the Tax Relief Act (as defined herein), are affected by changes in our expected fleet size or operations or further legislative initiatives relating to taxes in the United States or elsewhere; · the cost of regulatory compliance, costs and other effects of potential future initiatives, including those directed at climate change and its effects, and the costs and outcome of pending litigation; · disruptions in the operation or development of information and communication systems that we rely on, including those relating to methods of payment; · local market conditions where we and our franchisees do business, including whether franchisees will continue to have access to capital as needed; · the effectiveness of actions we take to manage costs and liquidity; and · the impact of other events that can disrupt consumer travel, such as natural and man-made catastrophes, pandemics, social unrest and actual and perceived threats or acts of terrorism. We are also subject to risks relating to a potential business combination transaction, including the following: · whether Avis Budget Group, Inc. (“Avis Budget”) and/or Hertz Global Holdings, Inc. (“Hertz”) would obtain regulatory approval to engage in a business combination transaction with us and, if so, the conditions upon which such approval would be granted (including potential divestitures of assets or businesses of either company), whether we and Avis Budget or Hertz would reach agreement on the terms of such a transaction, whether our stockholders would approve the transaction and whether other conditions to consummation of the transaction would be satisfied or waived; 3 · the impact on our results and liquidity if we become obligated to pay a termination fee to Hertz upon our entry into a definitive agreement for, or our completion or recommendation of, a qualifying business combination transaction within 12 months of the October 1, 2010 termination date of our merger agreement with Hertz, and whether and the extent to which the relevant third party would bear all or any portion of that fee; · the risks to our business and prospects pending any future business combination transaction, diversion of management’s attention from day-to-day operations, a loss of key personnel, disruption of our operations, and the impact of pending or future litigation relating to any business combination transaction; and · the risks to our business and growth prospects as a stand-alone company, in light of our dependence on future growth of the economy as a whole to achieve meaningful revenue growth in the key airport and local markets we serve, high barriers to entry in the insurance replacement market, and capital and other constraints on expanding company-owned stores internationally. 4 PART I – FINANCIAL INFORMATION Table of Contents ITEM 1.FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Dollar Thrifty Automotive Group, Inc. We have reviewed the accompanying condensed consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries (the “Company”) as of June 30, 2011, and the related condensed consolidated statements of income for the three-month and six-month periods ended June 30, 2011, and the condensed consolidated statement of cash flows for the six-month period ended June 30, 2011. These financial statements are the responsibility of the Company’s management. The condensed consolidated financial statements of the Company as of June 30, 2010, and for the three-month and six-month periods then ended were reviewed by other accountants whose report dated August 3, 2010 stated that they were not aware of any material modifications that should be made to those statements for them to be in conformity with U.S. generally accepted accounting principles. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements at June 30, 2011, and for the three-month and six-month periods then ended for them to be in conformity with U.S. generally accepted accounting principles. The consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries as of December 31, 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows for the year then ended (not presented herein) were audited by other auditors whose report dated February 28, 2011, expressed an unqualified opinion on those statements. /s/ ERNST & YOUNG LLP Tulsa, Oklahoma August 8, 2011 5 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2 (In Thousands Except Per Share Data) Three Months Six Months Ended June 30, Ended June 30, (Unaudited) REVENUES: Vehicle rentals $ Other Total revenues COSTS AND EXPENSES: Direct vehicle and operating Vehicle depreciation and lease charges, net Selling, general and administrative Interest expense, net of interest income of $282, $262, $747 and $493,respectively Long-lived asset impairment - - Total costs and expenses (Increase) decrease in fair value of derivatives ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASICINCOME PER SHARE $ DILUTEDINCOME PER SHARE $ See notes to condensed consolidated financial statements. 6 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2010 (In Thousands Except Share and Per Share Data) June 30, December 31, ASSETS (Unaudited) Cash and cash equivalents $ $ Cash and cash equivalents-required minimum balance - Restricted cash and investments Receivables, net Prepaid expenses and other assets Revenue-earning vehicles, net Property and equipment, net Income taxes receivable - Software, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Income taxes payable - Deferred income tax liability Vehicle insurance reserves Debt and other obligations Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value: Authorized 10,000,000 shares; none outstanding - - Common stock, $.01 par value: Authorized 50,000,000 shares; 35,496,472 and 35,197,167 issued, respectively, and 29,004,753 and 28,763,452 outstanding, respectively Additional capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost (6,491,719 and 6,433,715 shares, respectively) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 7 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (In Thousands) Six Months Ended June 30, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation: Vehicle depreciation Non-vehicle depreciation Net gains from disposition of revenue-earning vehicles ) ) Amortization Performance share incentive, stock option and restricted stock plans Interest income earned on restricted cash and investments ) ) Long-lived asset impairment - Recovery of losses on receivables ) ) Deferred income taxes ) Change in fair value of derivatives ) ) Change in assets and liabilities: Income taxes payable/receivable Receivables ) ) Prepaid expenses and other assets ) ) Accounts payable Accrued liabilities ) Vehicle insurance reserves ) Other ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Revenue-earning vehicles -Purchases ) ) Revenue-earning vehicles -Proceeds from sales Change in cash and cash equivalents - required minimum balance - Net change in restricted cash and investments Property, equipment and software -Purchases ) ) Property, equipment and software -Proceeds from sales 21 Net cashused in investing activities ) ) (Continued) 8 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIXMONTHS ENDEDJUNE 30, 2 (In Thousands) SixMonths EndedJune 30, (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Debt and other obligations: Proceeds from vehicle debt and other obligations Payments of vehicle debt and other obligations ) ) Payments of non-vehicle debt ) ) Change in cash overdraft ) Issuance of common shares Net settlement of employee withholding taxes on share-based awards ) ) Financing issue costs ) ) Net cash provided by (used in) financing activities ) CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for (refund of): Income taxes to taxing authorities $ ) $ Interest $ $ SUPPLEMENTAL DISCLOSURES OF INVESTING AND FINANCING NONCASH ACTIVITIES: Sales and incentives related to revenue-earning vehicles included in receivables $ $ Purchases of revenue-earning vehicles included in accounts payable $ $ Purchases of property, equipement and software included in accounts payable $ $ Certain reclassifications have been made to the 2010 financial information to conform to the classification used in 2011. See notes to condensed consolidated financial statements. 9 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SIX MONTHS ENDED JUNE 30, 2 (Unaudited) 1. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements include the accounts of Dollar Thrifty Automotive Group, Inc. (“DTG”) and its subsidiaries.DTG’s significant wholly owned subsidiaries include DTG Operations, Inc., Thrifty, Inc., Dollar Rent A Car, Inc., Rental Car Finance Corp. (“RCFC”) and Dollar Thrifty Funding Corp.Thrifty, Inc. is the parent company of Thrifty Rent-A-Car System, Inc., which is the parent company of Dollar Thrifty Automotive Group Canada Inc. (“DTG Canada”).The term the “Company” is used to refer to DTG and subsidiaries, individually or collectively, as the context may require. The accounting policies set forth in Item 8 - Note 1 of notes to the consolidated financial statements contained in DTG’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission (“SEC”) on February 28, 2011, have been followed in preparing the accompanying condensed consolidated financial statements. The condensed consolidated financial statements and notes thereto for interim periods included hereinhave notbeen audited by an independent registered public accounting firm.The condensed consolidated financial statements and notes thereto have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the Company’sopinion, it made all adjustments (which include only normal recurring adjustments) necessary for a fair presentation of the results of operations for the interim periods presented.Results for interim periods are not necessarily indicative of results for a full year. 2. CASH AND INVESTMENTS Cash and Cash Equivalents – Cash and cash equivalents include cash on hand and on deposit, including highly liquid investments with initial maturities of three months or less.Book overdrafts represent outstanding checks not yet presented to the bank and are included in accounts payable to reflect the Company’s outstanding obligations.At June 30, 2011 and December 31, 2010, there was $17.3 million and $17.0 million, respectively, in book overdrafts included in accounts payable.These amounts do not represent bank overdrafts, which would constitute checks presented in excess of cash on hand, and would be effectively a loan to the Company. Cash and Cash Equivalents – Required Minimum Balance – In 2009, the Company amended its senior secured credit facilities (the “Senior Secured Credit Facilities”).Under the terms of that amendment, the Company was required to maintain a minimum of $100 million at all times.On February 9, 2011, the Company further amended its Senior Secured Credit Facilities, eliminating the requirement to maintain a minimum of $100 million of cash and cash equivalents and replacing it with certain other covenants.See Note 7 for further discussion. Restricted Cash and Investments – Restricted cash and investments are restricted for the acquisition of vehicles and other specified uses under the rental car asset-backed note indenture and other agreements.A portion of these funds is restricted due to the like-kind exchange tax program for deferred tax gains on eligible vehicle remarketing.As permitted by the indenture, these funds are primarily held in highly rated money market funds with investments primarily in government and corporate obligations.Restricted cash and investments are excluded from cash and cash equivalents. 10 3. SHARE-BASED PAYMENT PLANS Long-Term Incentive Plan At June 30, 2011, the Company’s common stock authorized for issuance under the long-term incentive plan (“LTIP”) for employees and non-employee directors was 2,619,140 shares.The Company has 358,142 shares available for future LTIP awards at June 30, 2011 after reserving for the maximum potential shares that could be awarded under existing LTIP grants.The Company issues new shares from remaining authorized common stock to satisfy LTIP awards. Compensation cost for performance shares, non-qualified option rights and restricted stock awards is recognized based on the fair value of the awards granted at the grant-date and is amortized to compensation expense on a straight-line basis over the requisite service periods of the stock awards, which are generally the vesting periods.The Company recognized compensation costs of $0.9 million and $2.1 million during the three and six months ended June 30, 2011, respectively, and $1.7 million and $2.4 million during the three and six months ended June 30, 2010, respectively, for such awards.The total income tax benefit recognized in the statements of income for share-based compensation payments was $0.4 million and $0.9 million for the three and six months ended June 30, 2011, respectively, and $0.7 million and $1.0 million for the three and six months ended June 30, 2010, respectively. Option Rights Plan – Under the LTIP, the Human Resources and Compensation Committee may grant non-qualified option rights to key employees and non-employee directors.No awards were granted in 2011 and 2010.Expense is recognized over the service period which is the vesting period.Unrecognized expense remaining at June 30, 2011 and 2010 for the options is $0.5 million and $2.0 million, respectively. The following table sets forth the non-qualified option rights activity under the LTIP for the six months ended June 30, 2011: Weighted- Weighted- Average Aggregate Number of Average Remaining Intrinsic Shares Exercise Contractual Value (In Thousands) Price Term (In Thousands) Outstanding at January 1, 2011 $ $ Granted - - Exercised ) Canceled ) Outstanding at June 30, 2011 $ $ Fully vested options at: June 30, 2011 $ $ Optionsexpected to vest in the future at: June 30, 2011 $ $ The total intrinsic value of options exercised during the three and six months ended June 30, 2011 was $3.5 million and $6.2 million, respectively.The total intrinsic value of options exercised during the three and six months ended June 30, 2010 was $0.9 million and $1.5 million, respectively. Performance Shares – Performance share awards, which may take the form of performance shares or performance units, are granted to Company officers and certain key employees.No performance shares have been granted in 2011.In December 2010, a target number of performance units was granted.These performance units, which will settle in Company shares, will vest over a three-year requisite service period following the grant date with 25% vesting on December 31, 2012 and the remaining 75% vesting on December 31, 2013. 11 The grant-date fair value for the awards was based on the closing market price of the Company’s common shares at the date of grant.The number of performance units ultimately earned will depend upon the level of corporate performance against a pre-established target in 2011. In March 2011, the 2008 grant of performance shares earned from January 1, 2008 through December 31, 2010 totaling 73,000 shares, net of forfeitures, vested at 200% of the target award (total of approximately 146,000 shares) with a total value to the recipients of approximately $3.5 million.In March 2010, 36,000 performance shares, net of forfeitures, from the 2007 grant earned from January 1, 2007 through December 31, 2009, and the 2008 grant of performance shares for a retired employee vested with a total value to the recipients of approximately $1.7 million. The following table presents the status of the Company’s nonvested performance shares as of June 30, 2011 and any changes during the six months ended June 30, 2011: Weighted-Average Shares Grant-Date Nonvested Shares (In Thousands) Fair Value Nonvested at January 1, 2011 $ Granted - - Vested ) Forfeited ) Nonvested at June 30, 2011 $ At June 30, 2011, the total compensation cost related to nonvested performance share awards not yet recognized is estimated at approximately $5.4 million, depending upon the Company’s performance against targets specified in the performance share agreement.This estimated compensation cost is expected to be recognized over the weighted average period of 2.2 years.Values of the performance shares earned will be recognized as compensation expense over the requisite service period.The total intrinsic value of vested and issued performance shares during the six months ended June 30, 2011 and 2010 was $7.6 million and $1.0 million, respectively.As of June 30, 2011, the intrinsic value of the nonvested performance share awards was $10.3 million. Restricted Stock Units – Under the LTIP, the Company may grant restricted stock units to key employees and non-employee directors.The grant-date fair value of the award is based on the closing market price of the Company’s common shares at the date of grant.In January 2011, non-employee directors were granted 9,330 shares with a grant-date fair value of $48.24 per share that fully vest on December 31, 2011. At June 30, 2011, the total compensation cost related to nonvested restricted stock unit awards not yet recognized is approximately $0.3 million, which is expected to be recognized on a straight-line basisover the vesting period of the restricted stock units. 12 The following table presents the status of the Company’s nonvested restricted stock units as of June 30, 2011 and changes during the six months ended June 30, 2011: Weighted-Average Shares Grant-Date Nonvested Shares (In Thousands) Fair Value Nonvested at January 1, 2011 64 $ Granted 9 Vested ) Forfeited - - Nonvested at June 30, 2011 60 $ 4. VEHICLE DEPRECIATION AND LEASE CHARGES, NET Vehicle depreciation and lease charges include the following (in thousands): Three Months Six Months Ended June 30, Ended June 30, Depreciation of revenue-earning vehicles and other $ Net gains from disposal of revenue-earning vehicles ) $ Average gain on risk vehicles: Three Months Six Months Ended June 30, Ended June 30, Number of risk vehicles sold Average gain on vehicles sold (per vehicle) $ Components of vehicle depreciation per vehicle per month: Three Months Six Months Ended June 30, Ended June 30, Average depreciable fleet (units) Average depreciation rate $ Average gain on vehicles sold ) Vehicle depreciation and lease charges, net $ 13 Depreciation expense for risk vehicles, which constitute the majority of the Company’s fleet, is recorded on a straight-line basis over the life of the vehicle, based on the original acquisition cost, the projected residual value at the time of sale, and the estimated length of time the vehicle will be held in service.The Company’s vehicle depreciation rates will be periodically adjusted on a prospective basis when residual value assumptions change due to changes in used vehicle market conditions. The estimation of residual values requires the Company to make assumptions regarding the expected age and mileage of the vehicle at the time of disposal.Additionally, residual value estimates must also take into consideration overall used vehicle market conditions at the time of sale, including the impact of seasonality on vehicle residuals.The difference in residual values assumed and the proceeds realized upon sale of the vehicle is recorded as a gain or loss on the sale of the vehicle, and is recorded as a component of net vehicle depreciation and lease charges in the condensed consolidated statement of income. 5. EARNINGS PER SHARE Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period.Diluted earnings per share is based on the combined weighted average number of common shares and dilutive potential common shares outstanding which include, where appropriate, the assumed exercise of options.In computing diluted earnings per share, the Company utilizes the treasury stock method. The computation of weighted average common and common equivalent shares used in the calculation of basic and diluted earnings per share (“EPS”) is shown in the following table (in thousands, except share and per share data): Three Months Six Months Ended June 30, Ended June 30, Net income $ Basic EPS: Weighted-average common shares Basic EPS $ Diluted EPS: Weighted-average common shares Shares contingently issuable: Stock options Performance awards and non-vested shares Employee compensation shares deferred Director compensation shares deferred Shares applicable to diluted Diluted EPS $ For the three and six months ended June 30, 2011 and 2010, all options to purchase shares of common stock were included in the computation of diluted earnings per share because no exercise price was greater than the average market price of the common shares. Although there have been no significant equity grants since 2010, shares included in the diluted earnings per share calculation increased on a year-over-year basis for both the three and six months ended June 30, 2011. 14 The Company uses the treasury stock method to determine the denominator used in the diluted earnings per share calculation. To derive the denominator, the number of outstanding options is reduced by the number of shares that would be repurchased from assumed proceeds of certain defined items including the exercise price of the option and the excess tax benefit that would result from the assumed exercise of the option. However, the excess tax benefit component is included only if the assumed tax benefit would decrease the Company’s current taxes payable. Since the Company does not expect to be a taxpayer for federal income tax purposes in 2011, it does not benefit from the tax deduction related to the assumed option exercises for purposes of the diluted share calculation as it did in 2010; thus, resulting in an increase in the dilutive earnings per share denominator of approximately 800,000 shares.When the Company becomes a taxpayer in the future, the tax benefit will be incorporated into the diluted share calculation and the shares included in the diluted earnings per share calculation will be reduced by the shares repurchased from the assumed proceeds; however, other factors, such as the Company’s stock price, could impact the diluted earnings per share calculation. 6. RECEIVABLES Receivables consist of the following (in thousands): June 30, December 31, Trade accounts receivable and other $ $ Vehicle manufacturer receivables Car sales receivable Less:Allowance for doubtful accounts ) ) $ $ Trade accounts receivable and other include primarily amounts due from rental customers, franchisees and tour operators arising from billings under standard credit terms for services provided in the normal course of business. Vehicle manufacturer receivables include primarily amounts due under guaranteed residual, buyback and Non-Program Vehicle (hereinafter defined) incentive programs, which are paid according to contract terms and are generally received within 60 days. Car sales receivable include primarily amounts due from car sale auctions for the sale of both Program Vehicles and Non-Program Vehicles.Vehicles purchased by vehicle rental companies under programs where either the rate of depreciation or the residual value is guaranteed by the manufacturer are referred to as “Program Vehicles.”Vehicles not purchased under these programs and for which rental companies therefore bear residual value risk are referred to as “Non-Program Vehicles” or “risk vehicles.” Allowance for doubtful accounts represents potentially uncollectible amounts owed to the Company from franchisees, tour operators, corporate account customers and others. 15 7. DEBT AND OTHER OBLIGATIONS Debt and other obligations as of June 30, 2011 and December 31, 2010 consist of the following (in thousands): June 30, December 31, Vehicle debt and other obligations Asset-backed medium-term notes: Series 2007-1 notes (matures July 2012) $ $ Series 2006-1 notes (matured May 2011) - Asset-backed medium-term notes Series 2010-1 variable funding note (matures September 2012) Series 2010-2 variable funding note (matures December 2013) - Series 2010-3 variable funding note(matures April 2012) - CAD Series 2010-1 Note (Canadian fleet financing) - Total vehicle debt and other obligations Non-vehicle debt Term Loan Total non-vehicle debt Total debt and other obligations $ $ The Series 2006-1 notes began scheduled amortization in December 2010 and were paid in full in May 2011. The Series 2007-1 notes will begin scheduled amortization in February 2012, and will amortize over a six-month period.The Series 2007-1 notes are insured by Financial Guaranty Insurance Company (“FGIC”).The scheduled amortization period for the Series 2007-1 notes may be accelerated under certain circumstances, including an event of bankruptcy with respect to the applicable monoline or bond insurer (each, a “Monoline”).In the event of acceleration, amortization is required at the earliest of (i) the sale of the vehicle financed under the medium-term note program, (ii) three years from the original invoice date of that vehicle, or (iii) the final maturity date of the medium-term notes.The Series 2007-1 notes had an interest rate of 5.16% at June 30, 2011. In late 2010, FGIC indicated that it had not received sufficient participation in its offer to exchange certain residential mortgage-backed securities and asset-backed securities insured by it, and that, consequently, FGIC had not satisfied the conditions for successfully effectuating its surplus restoration plan as required by the New York State Insurance Department (“NYID”).Thereafter, holders of securities guaranteed by FGIC announced that they had formed a committee of policyholders to negotiate a proposed restructuring plan, with the goal of reinstating FGIC’s ability to satisfy policyholder claims in 2011.As of August 8, 2011, a restructuring has not yet been completed, and the NYID has taken no further public action with respect to FGIC.The NYID may at any time seek an order of rehabilitation or liquidation of FGIC, which could result, immediately or after a period of time, in an event of bankruptcy with respect to FGIC under the terms of the Series 2007-1 notes, depending on the circumstances. The Series 2010-1 VFN of $200 million was fully drawn at June 30, 2011.At the end of the revolving period, the then-outstanding principal amount of the Series 2010-1 VFN will be repaid monthly over a six-month period, beginning in April 2012, with the final payment in September 2012.The Series 2010-1 VFN had an interest rate of 3.01% at June 30, 2011. The Series 2010-2 VFN of $300 million had $180 million drawn at June 30, 2011.At the end of the revolving period, the then-outstanding principal amount of the Series 2010-2 VFN will be repaid monthly over a six-month period, beginning in July 2013, with the final payment in December 2013.The Series 2010-2 VFN had an interest rate of 3.94% at June 30, 2011. 16 The Series 2010-3 VFN of $450 million was fully drawn at June 30, 2011.At the end of the revolving period, the then-outstanding principal amount of the Series 2010-3 VFN will be repaid monthly over a six-month period, beginning in November 2011, with the final payment in April 2012.The Series 2010-3 VFN had an interest rate of 1.48% at June 30, 2011. On February 9, 2011, the Company and the requisite percentage of the lenders under the Company’s Senior Secured Credit Facilities entered into an amendment (the “Amendment”), which reinstated the Company’s ability to borrow under the revolving credit facility (the “Revolving Credit Facility”) at its capacity of $231.3 million.The Company had letters of credit outstanding under the Revolving Credit Facility of $118.7 million for U.S. enhancement and $62.5 million in general purpose enhancements and remaining available capacity of $50.1 million at June 30, 2011.Additionally, the Company is no longer required to maintain a minimum adjusted tangible net worth of $150 million and a minimum of $100 million of cash and cash equivalents.The Amendment replaced the foregoing covenants with a maximum leverage ratio of 2.25 to 1.00 and a minimum interest coverage ratio of 2.00 to 1.00. In addition, the Amendment removed certain limitations relating to the issuance of enhancement letters of credit supporting asset-backed notes issued by RCFC. The Amendment eliminated events of default resulting from amortization events under certain series of RCFC’s outstanding asset-backed notes to the extent resulting from bankruptcy events with respect to the related Monolines.The Amendment also removed restrictions on allocation of capital spending to allow for certain franchise acquisitions and modified the language to permit dividends and share repurchases. On February 23, 2011, RCFC entered into amendments to the Series 2010-1 VFN, the Series 2010-2 VFN and the Series 2010-3 VFN (collectively, the “VFN Amendments”) which eliminated the requirements to maintain a minimum of $100 million of cash and cash equivalents and a minimum of $150 million in adjusted tangible net worth.The VFN Amendments replaced these covenants with a maximum leverage ratio of 2.25 to 1.00 and a minimum interest coverage ratio of 2.00 to 1.00, consistent with the terms of the Amendment. On April 18, 2011, due to the Company’s excess cash position and the cost differential between the interest rate on its Canadian fleet financing and interest rates earned on investment of excess cash, the Company fully repaid the outstanding balance of CAD $54.0 million (US $56.0 million) and terminated the CAD Series 2010 Program.The Company currently plans to fund any future Canadian fleet needs with cash on hand and cash generated from operations.Direct investments in the Canadian fleet funded from cash and cash equivalents totaled CAD $97.8 million (US $101.5 million) as of June 30, 2011. On July 24, 2011, the Company determined that a portion of a $100 million letter of credit provided as credit enhancement for the benefit of the Series 2010-3 VFN was ineligible to be treated as such, resulting in a shortfall in the required enhancement level on the Series 2010-3 VFN.Accordingly, the Company was not in compliance with the applicable provisions of the Series 2010-3 VFN as of June 30, 2011.On July 25, 2011 the Company deposited $50 million of additional cash enhancement into the trust account for the Series 2010-3 VFN, thereby curing the shortfall within the applicable period under the notes.In addition, the Company has obtained a waiver of this error and its consequences from the holders of the Series 2010-3 VFN. The Company was in compliance with all covenants under its remaining financing arrangements as of June 30, 2011. In both March and June 2011, the Company made its minimum quarterly principal payments of $2.5 million under the term loan (the “Term Loan”). The Term Loan had an outstanding balance of $143.1 million and an interest rate of 2.69% at June 30, 2011. 17 8. DERIVATIVE FINANCIAL INSTRUMENTS The Company is exposed to market risks, such as changes in interest rates.Consequently, the Company manages the financial exposure as part of its risk management program by striving to reduce the potentially adverse effects that the volatility of the financial markets may have on the Company’s operating results.The Company has used interest rate swap agreements, for each related asset-backed medium-term note issuance in 2006 and 2007, to effectively convert variable interest rates to fixed interest rates.These swaps have termination dates through July 2012.The Company has also used interest rate cap agreements for its Series 2010-1 VFN, Series 2010-2 VFN and Series 2010-3 VFN, to effectively limit the variable interest rate on a total of $950 million in asset-backed variable funding notes (“VFN”).These caps have termination dates through December 2013. The fair value of derivatives outstanding at June 30, 2011 and December 31, 2010 are as follows (in thousands): Fair Value of Derivative Instruments Asset Derivatives Liability Derivatives June 30, December 31, June 30, December 31, Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments Interest rate contracts Prepaid expenses and other assets $
